--------------------------------------------------------------------------------

Exhibit 10.1



AMENDMENT NO. 1 TO THE
THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
KKR GROUP PARTNERSHIP L.P.


This AMENDMENT NO. 1 (this “Amendment”), dated as of August 14, 2020, to the
Third Amended and Restated Limited Partnership Agreement, dated as of January 1,
2020 (as amended from time to time, the “Agreement”), of KKR Group Partnership
L.P., a Cayman Island exempted limited partnership (the “Partnership”), is made
by KKR Group Holdings Corp., a Delaware corporation, as the general partner of
the Partnership (the “General Partner”). Each of the capitalized terms used
herein that is not otherwise defined herein shall have the meaning ascribed
thereto under the Agreement.


W I T N E S S E T H


WHEREAS, the General Partner, pursuant to Section 7.01 of the Agreement, has the
authority to establish Classes of Units and determine the designations,
preferences, rights and powers of Units;


WHEREAS, the General Partner, pursuant to Section 10.12(a) of the Agreement, may
amend any provision of the Agreement to reflect an amendment that the General
Partner determines to be necessary or appropriate in connection with the
creation, authorization or issuance of any class or series of Units; and


WHEREAS, the General Partner has determined that it is necessary and appropriate
to enter into the Amendment in connection with the issuance of the Series C
Preferred Mirror Units (as defined below).


NOW, THEREFORE, this Agreement is hereby amended as follows:


FIRST: In accordance with the resolutions of the board of directors of the
General Partner adopted on August 14, 2020, the provisions of the Agreement, and
applicable law, a new Class of Units is hereby created and designated as “6.00%
Series C Mandatory Convertible Preferred Mirror Units”, which shall constitute
Units under, and as defined in, the Agreement.


SECOND: The terms, preferences, rights, powers and duties of the Series C
Preferred Mirror Units be and the same are hereby fixed, respectively, as set
forth in the Agreement, as amended by this Amendment. The Series C Preferred
Mirror Units shall be uncertificated and recorded in the books and records of
the Partnership.


THIRD: The following amendments to Section 1.01 of the Agreement be and hereby
are made:


The following definitions shall be amended and restated in its entirety as
follows:


1

--------------------------------------------------------------------------------




“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets may be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as
otherwise provided herein, as of: (a) the date of the acquisition of any
additional Units by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) the date of the distribution of more than a de
minimis amount of Partnership assets to a Partner; (c) the date a Unit is
relinquished to the Partnership; (d) the date of the issuance of any Class P
Units; (e) the date of the conversion of any Series C Preferred Mirror Units
into Class A Units; or (f) any other date specified in the Treasury Regulations;
provided, however, that adjustments pursuant to clauses (a), (b), (c), (d), (e)
and (f) above shall be made only if such adjustments are deemed necessary or
appropriate by the General Partner to reflect the relative economic interests of
the Partners.  The Carrying Value of any Partnership asset distributed to any
Partner shall be adjusted immediately before such distribution to equal its fair
market value.  In the case of any asset that has a Carrying Value that differs
from its adjusted tax basis, Carrying Value shall be adjusted by the amount of
depreciation calculated for purposes of the definition of “Profits (Losses)”
rather than the amount of depreciation determined for U.S. federal income tax
purposes, and depreciation shall be calculated by reference to Carrying Value
rather than tax basis once Carrying Value differs from tax basis.


“Class A/P and Series C Preferred Mirror Unit Tax Amount” means an amount,
determined by the General Partner, which is no greater than the General
Partner’s estimate of the Net Taxable Income in accordance with Article V
allocable to holders of Class A Units, and Class P Units and Series C Preferred
Mirror Units (but only to the extent attributable to distributions of Class A
Units thereon), multiplied by the Assumed Tax Rate.


“Class A/P and Series C Preferred Mirror Unit Tax Distribution” has the meaning
set forth in Section 4.01(b).


“Tax Amount” means, collectively, Class A/P and Series C Preferred Mirror Unit
Tax Amount and Class B Tax Amount.


“Tax Distributions” means, collectively, Class A/P Tax and Series C Preferred
Mirror Unit Distributions and Class B Tax Distributions.


The following definitions shall be added:


“Series C Preferred Mirror Unit Percentage Interest” means, with respect to any
Partner, the quotient obtained by dividing the aggregate number of Series C
Preferred Mirror Units then owned by such Partner by the aggregate number of
Series C Preferred Mirror Units then owned by all Partners.


“Series C Preferred Mirror Units” means the Class of Preferred Units designated
as “6.00% Series C Mandatory Convertible Preferred Mirror Units” pursuant to
Section 13.01.


2

--------------------------------------------------------------------------------




FOURTH: Section 4.01 of the Agreement is hereby amended and restated in its
entirety as follows:


(a) The General Partner, in its sole discretion, may authorize distributions by
the Partnership to the Partners.  Distributions shall be made in accordance with
Section 11.03, Section 12.03, Section 13.03 and this Article IV.  However, no
distributions, other than Tax Advances, shall be made with respect to a
Partner’s Class P Units.  The Designated Percentage of any distribution (other
than distributions made with respect to the Series A Preferred Mirror Units
pursuant to Section 11.03, Series B Preferred Mirror Units pursuant to Section
12.03 or Series C Preferred Mirror Units pursuant to Section 13.03) that is
attributable to Existing Carried Interests or Future Carried Interests shall be
made to holders of Class B Units and the remaining amount of any such
distribution shall be made to holders of Class A Units, in each case pro rata in
accordance with such Partners’ respective Class B Percentage Interest and Class
A Percentage Interest.  All other distributions (other than distributions made
with respect to the Series A Preferred Mirror Units pursuant to Section 11.03,
Series B Preferred Mirror Units pursuant to Section 12.03 or Series C Preferred
Mirror Units pursuant to Section 13.03) not attributable to Existing Carried
Interests or Future Carried Interests shall be made solely to the holders of
Class A Units pro rata in accordance with such Partners’ respective Class A
Percentage Interests. Notwithstanding the foregoing but subject to the first
sentence of Section 4.01(b), unless the General Partner, in its sole discretion,
determines otherwise, distributions shall not be made with respect to any
Unvested Units.


(b) If the General Partner determines that the Partnership has taxable income
for a Fiscal Year (“Net Taxable Income”) allocable to holders of Class A Units, 
and Class P Units and Series C Preferred Mirror Units (but only to the extent
attributable to distributions of Class A Units thereon), and subject to the last
sentence of this Section 4.01(b), the General Partner may, from time to time and
in its sole discretion, cause the Partnership to distribute Available Cash
attributable to Class A Units, and Class P Units and Series C Preferred Mirror
Units, to the extent that other distributions made by the Partnership to holders
of Class A Units, and Class P Units and Series C Preferred Mirror Units for such
year were otherwise insufficient, in an amount equal to the Class A/P and Series
C Preferred Mirror Unit Tax Amount (the “Class A/P and Series C Preferred Mirror
Unit Tax Distributions”).  If the General Partner determines that the
Partnership has Net Taxable Income allocable to holders of Class B Units, the
General Partner shall cause the Partnership to distribute Available Cash
attributable to Class B Units, to the extent that other distributions made by
the Partnership to holders of Class B Units for such year were otherwise
insufficient, in an amount equal to the Class B Tax Amount (the “Class B Tax
Distributions”).  For purposes of computing the Tax Amount, the effect of any
adjustment under Section 743(b) of the Code arising after the Restructuring
Transactions will be ignored.  Subject to the last sentence of this Section
4.01(b), Class A/P and Series C Preferred Mirror Unit Tax Distributions shall be
made pro rata to holders of Class A, and Class P Units and Series C Preferred
Mirror Units and Class B Tax Distributions shall be made pro rata to holders of
Class B Units, on the other, in accordance with their Class A/P Percentage
Interest, Series C Preferred Mirror Unit Percentage Interest or Class B
Percentage Interest, as applicable.  Any Tax Distributions shall be treated in
all respects as offsets against future distributions pursuant to Section
4.01(a)  and future cash payments pursuant to Section 13.03, 13.05, 13.06 and
13.11; provided that, any Tax Distributions made with respect to Class P Units
which subsequently convert into Class A Units pursuant to Section 5.03(b) shall
be treated in all respects as offsets against any such future distributions made
with respect to such Class A Units; provided, further that, any Tax
Distributions made with respect to Series C Preferred Mirror Units shall be
treated in all respects as offsets against any such future distributions made
with respect to the relevant holder’s Series C Preferred Mirror Units and Class
A Units (including any Class A Units that such Series C Preferred Mirror Units
convert into pursuant to Article XIII).  Notwithstanding anything in this
Agreement to the contrary, Tax Distributions shall not be made with respect to
any holder of a Class P Series if such distributions would cause such holder’s
Class P Series Sub-Account with respect to such Class P Series to be reduced
below zero.


3

--------------------------------------------------------------------------------




FIFTH: Section 5.03(a) of the Agreement is hereby amended and restated in its
entirety as follows:


(a)  A separate capital account (a “Capital Account”) shall be established and
maintained for each Partner in accordance with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(iv).  To the extent consistent with such
Treasury Regulations, the Capital Account of each Partner shall be credited with
such Partner’s Capital Contributions, if any, all Profits allocated to such
Partner pursuant to Section 5.04 and any items of income or gain which are
specially allocated pursuant to Section 5.05; and shall be debited with all
Losses allocated to such Partner pursuant to Section 5.04, any items of loss or
deduction of the Partnership specially allocated to such Partner pursuant to
Section 5.05, and all cash and the Carrying Value of any property (net of
liabilities assumed by such Partner and the liabilities to which such property
is subject) distributed by the Partnership to such Partner.  Any references in
any section of this Agreement to the Capital Account of a Partner shall be
deemed to refer to such Capital Account as the same may be credited or debited
from time to time as set forth above.  In the event of any transfer of any
interest in the Partnership in accordance with the terms of this Agreement, the
Transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred interest.  The Capital Account balance for each
Series A Preferred Mirror Unit shall equal the Liquidation Preference per Series
A Preferred Mirror Unit as of the date such Series A Preferred Mirror Unit is
initially issued and shall be increased as set forth in Section 5.05, the
Capital Account balance for each Series B Preferred Mirror Unit shall equal the
Liquidation Preference per Series B Preferred Mirror Unit as of the date such
Series B Preferred Mirror Unit is initially issued and shall be increased as set
forth in Section 5.05 and the Capital Account balance for each Series C
Preferred Mirror Unit shall equal the Liquidation Preference per Series C
Preferred Mirror Unit as of the date such Series C Preferred Mirror Unit is
initially issued and shall be increased as set forth in Section 5.05.


SIXTH: Section 5.05(g) of the Agreement is hereby amended and restated in its
entirety as follows:


(g) Gross Ordinary Income. Before giving effect to the allocations set forth in
Section 5.04, Gross Ordinary Income for the Fiscal Year shall be specially
allocated pro rata to the holders of Series A Preferred Mirror Units, the Series
B Preferred Mirror Units and the Series C Preferred Mirror Units in an amount
equal to the sum of (i) the amount of cash, and with respect to the Series C
Preferred Mirror Units, the Class A Unit Capital Account Amount of each Class A
Unit, distributed to the holders of Series A Preferred Mirror Units pursuant to
Section 11.03, the Series B Preferred Mirror Units pursuant to Section 12.03 and
the Series C Preferred Mirror Units pursuant to Section 13.03 during such Fiscal
Year, (ii) the excess, if any, of the amount of cash, and with respect to the
Series C Preferred Mirror Units, the Class A Unit Capital Account Amount of each
Class A Unit, distributed to the holders of Series A Preferred Mirror Units
pursuant to Section 11.03, the Series B Preferred Mirror Units pursuant to
Section 12.03 and the Series C Preferred Mirror Units pursuant to Section 13.03
in all prior Fiscal Years over the amount of Gross Ordinary Income allocated to
the holders of Series A Preferred Mirror Units, the Series B Preferred Mirror
Units and the Series C Preferred Mirror Units pursuant to this Section 5.05(g)
in all prior Fiscal Years and (iii) with respect to the Series C Preferred
Mirror Units, the amount of cash and Class A Unit Capital Account Amount of each
Class A Unit, in each case, distributed to the holders of Series C Preferred
Mirror Units attributable to any Accumulated Distribution Amount, Fundamental
Change Distribution Make-Whole Amount, Acquisition Termination Make-Whole Amount
(other than in respect of the Series C Liquidation Preference), or otherwise
attributable to any accumulated and unpaid distributions in respect of the
Series C Preferred Mirror Units, in each case pursuant to Section 13.06 or
13.11. For purposes of this Section 5.05(g), “Gross Ordinary Income” means the
Partnership’s gross income excluding any gross income attributable to the sale
or exchange of “capital assets” as defined in Section 1221 of the Code.
Allocations to holders of Series A Preferred Mirror Units of Gross Ordinary
Income shall consist of a proportionate share of each Partnership item of Gross
Ordinary Income for such Fiscal Year in accordance with each holder’s pro rata
percentage of the Series A Preferred Mirror Units. Allocations to holders of
Series B Preferred Mirror Units of Gross Ordinary Income shall consist of a
proportionate share of each Partnership item of Gross Ordinary Income for such
Fiscal Year in accordance with each holder’s pro rata percentage of the Series B
Preferred Mirror Units. Allocations to holders of Series C Preferred Mirror
Units of Gross Ordinary Income shall consist of a proportionate share of each
Partnership item of Gross Ordinary Income for such Fiscal Year in accordance
with each holder’s pro rata percentage of the Series C Preferred Mirror Units.



4

--------------------------------------------------------------------------------




SEVENTH: Section 8.03(b) of the Agreement is hereby amended and restated in its
entirety as follows:


    (b)          The balance, if any, to the Partners in accordance with Article
XI, Article XII, Article XIII and Section 4.01; provided that no distributions
will be made to any Partner in respect of any Class P Series once such Partner’s
Class P Series Sub-Account in respect of such Class P Series is zero (taking
into account adjustments resulting from this Section 8.03).


5

--------------------------------------------------------------------------------




EIGHTH: The Agreement is hereby amended by adding the following new Article XIII
as follows:


ARTICLE XIII


TERMS, PREFERENCES, RIGHTS, POWERS


AND DUTIES OF THE SERIES C PREFERRED MIRROR UNITS


SECTION 13.01.     Designation.  The Series C Preferred Mirror Units are hereby
designated and created as a series of Preferred Units hereunder. Each Series C
Preferred Mirror Unit shall be identical in all respects to every other Series C
Preferred Mirror Unit. 23,000,000 Series C Preferred Mirror Units shall be
initially issued in the form of a limited partnership interest to the General
Partner. The Series C Preferred Mirror Units rank equally with the Series A
Preferred Mirror Units (as defined in Article XI) and the Series B Preferred
Mirror Units (as defined in Article XII) with respect to payment of
distributions and distributions of assets upon a Dissolution Event.


SECTION 13.02.     Definitions.  The following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Article XIII.


“Accumulated Distribution Amount” means, with respect to any Fundamental Change
Conversion, the aggregate amount of undeclared, accumulated and unpaid
distributions, if any, for Distribution Periods prior to the relevant
Fundamental Change Effective Date, including for the partial Distribution
Period, if any, from, and including, the Distribution Payment Date immediately
preceding such Fundamental Change Effective Date to, but excluding, such
Fundamental Change Effective Date, subject to Section 13.11.


“Acquisition Termination Conversion Rate” means a rate equal to the Fundamental
Change Conversion Rate, assuming for such purpose that the date on which the
Issuer provides notice of Acquisition Termination Redemption is the Fundamental
Change Effective Date, and that the Acquisition Termination Share Price is the
Fundamental Change Stock Price.


“Acquisition Termination Distribution Amount” means an amount of cash equal to
the sum of:




(i)
the Fundamental Change Distribution Make-Whole Amount; and





(ii)
the Accumulated Distribution Amount,



assuming in each case, for such purpose that the date on which the Partnership
provides notice of Acquisition Termination Redemption is the Fundamental Change
Effective Date.


 “Acquisition Termination Make-Whole Amount” means, for each Series C Preferred
Mirror Unit, an amount payable in cash equal to $50.00 plus accumulated and
unpaid distributions to, but excluding, the Acquisition Termination Redemption
Date (whether or not declared); provided, however, that if the Acquisition
Termination Share Price exceeds the Initial Price, the Acquisition Termination
Make-Whole Amount will equal the Reference Amount, which may be paid in cash,
Class A Units or a combination thereof.


“Acquisition Termination Market Value” means the Average VWAP per share of the
Common Stock over the 20 consecutive Trading Day period commencing on, and
including, the second Trading Day following the date on which the Issuer
provides notice of an Acquisition Termination Redemption.


“Acquisition Termination Redemption” has the meaning set forth in Section 3 of
the Series C Certificate of Designations.


6

--------------------------------------------------------------------------------




“Acquisition Termination Redemption Date” has the meaning set forth in Section 6
of the Series C Certificate of Designations.


“Acquisition Termination Share Price” has the meaning set forth in Section 3 of
the Series C Certificate of Designations.


“Applicable Market Value” means the Average VWAP per share of the Common Stock
over the Settlement Period.


“Average Price” means 97% of the Average VWAP per share of the Common Stock over
the five consecutive Trading Day period beginning on, and including, the sixth
Scheduled Trading Day prior to the applicable Distribution Payment Date.


“Average VWAP” per share over a certain period means the arithmetic average of
the VWAP per share for each Trading Day in the relevant period.


“Business Day means any day other than a Saturday or Sunday or any other day on
which commercial banks in New York City are authorized or required by law or
executive order to close.


“Conversion Date” shall mean the Mandatory Conversion Date, the Fundamental
Change Conversion Date or the Early Conversion Date, as applicable.


“Distribution Payment Date” means March 15, June 15, September 15 and December
15 of each year, commencing December 15, 2020.


“Distribution Period” is the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period commences on and includes August 14, 2020.


“Distribution Rate” means 6.00% per annum.


“Fixed Conversion Rates” means the Maximum Conversion Rate and the Minimum
Conversion Rate.


“Fundamental Change” has the meaning set forth in Section 3 of the Series C
Certificate of Designations.


“Fundamental Change Conversion Period” means the period beginning on, and
including, the Fundamental Change Effective Date and ending at 5:00 p.m., New
York City time (the “Close of Business”) on the date that is 20 calendar days
after the Fundamental Change Effective Date (but in no event later than
September 15, 2023). If the Issuer provides the Fundamental Change Notice later
than the second Business Day following the Fundamental Change Effective Date,
the Fundamental Change Conversion Period shall be extended by a number of days
equal to the number of days from, and including, the Fundamental Change
Effective Date to, but excluding, the date of such Fundamental Change Notice;
provided, however, that the Fundamental Change Conversion Period shall not be
extended beyond September 15, 2023.


7

--------------------------------------------------------------------------------




“Fundamental Change Conversion Rate” means, for any Fundamental Change
Conversion, the conversion rate per Series C Preferred Mirror Unit set forth in
the table below for the Fundamental Change Effective Date and the Fundamental
Change Stock Price applicable to such Fundamental Change:



 
Fundamental Change Stock Price
Fundamental Change Effective Date
$ 25.00
$ 30.00
$ 35.00
$ 40.00
$ 42.87
$ 45.00
$ 50.00
$ 55.00
$ 60.00
$ 70.00
$ 80.00
$ 100.00
August 14, 2020
 1.2338
 1.2165
 1.1989
 1.1834
 1.1758
 1.1707
 1.1608
 1.1531
 1.1474
 1.1402
 1.1365
  1.1343
September 15, 2021
 1.2902
 1.2637
 1.2365
 1.2126
 1.2009
 1.1933
 1.1785
 1.1676
 1.1598
 1.1505
 1.1463
  1.1442
September 15, 2022
 1.3567
 1.3219
 1.2802
 1.2416
 1.2229
 1.2110
 1.1892
 1.1747
 1.1656
 1.1570
 1.1545
  1.1543
September 15, 2023
 1.4285
 1.4285
 1.4285
 1.2500
 1.1663
 1.1662
 1.1662
 1.1662
 1.1662
 1.1662
 1.1662
  1.1662



The exact Fundamental Change Stock Price and Fundamental Change Effective Date
may not be set forth in the table, in which case:


(i) if the Fundamental Change Stock Price is between two Fundamental Change
Stock Price amounts in the table above or the Fundamental Change Effective Date
is between two Fundamental Change Effective Dates in the table above, the
Fundamental Change Conversion Rate shall be determined by a straight-line
interpolation between the Fundamental Change Conversion Rates set forth for the
higher and lower Fundamental Change Stock Price amounts and the earlier and
later Fundamental Change Effective Dates, as applicable, based on a 365 or
366-day year, as applicable;


(ii) if the Fundamental Change Stock Price is in excess of $100.00 per share
(subject to adjustment in the same manner as adjustments are made to the
Fundamental Change Stock Prices in the column headings of the table above), then
the Fundamental Change Conversion Rate shall be the Minimum Conversion Rate; and


(iii) if the Fundamental Change Stock Price is less than $25.00 per share
(subject to adjustment in the same manner as adjustments are made to the
Fundamental Change Stock Prices in the column headings of the table above), then
the Fundamental Change Conversion Rate shall be the Maximum Conversion Rate.


The Fundamental Change Stock Prices in the column headings in the table above
are each subject to adjustment as of any date on which the Fixed Conversion
Rates are adjusted. The adjusted Fundamental Change Stock Prices shall equal (x)
the Fundamental Change Stock Prices applicable immediately prior to such
adjustment, multiplied by (y) a fraction, the numerator of which is the Minimum
Conversion Rate immediately prior to the adjustment giving rise to the
Fundamental Change Stock Price adjustment and the denominator of which is the
Minimum Conversion Rate as so adjusted. The Fundamental Change Conversion Rates
set forth in the table above will be each subject to adjustment in the same
manner and at the same time as each Fixed Conversion Rate as set forth in
Section 13.15.


“Fundamental Change Effective Date” shall mean the effective date of the
relevant Fundamental Change.


8

--------------------------------------------------------------------------------




“Fundamental Change Stock Price” means, for any Fundamental Change, the price
paid (or deemed paid) per share of the Common Stock in the Fundamental Change,
which shall equal (i) if all holders of the Common Stock receive only cash in
such Fundamental Change, the amount of cash paid per share of Common Stock in
such Fundamental Change, and (ii) in all other cases, the Average VWAP per share
of the Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Fundamental Change
Effective Date.


 ”GP Mirror Units” means, collectively, the Series C Preferred Mirror Units and
any preferred equity securities of a future Group Partnership with economic
terms consistent with the Series C Preferred Mirror Units.


“Initial Price” means $50.00, divided by the Maximum Conversion Rate, which
quotient is initially equal to approximately $35.00.


“Issuer Certificate of Incorporation” means the Amended and Restated Certificate
of Incorporation of the Issuer, dated and effective as of May 8, 2020, as
amended by the Series C Certificate of Designations and as it may be further
amended or restated from time to time.


“Junior Units” means Common Class Units or any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series C Preferred Mirror Units.


“Mandatory Conversion Date” means the second Business Day immediately following
the last Trading Day of the Settlement Period. The Mandatory Conversion Date is
expected to be September 15, 2023. If the Mandatory Conversion Date occurs after
September 15, 2023 (whether because a Scheduled Trading Day during the
Settlement Period is not a Trading Day due to the occurrence of a Market
Disruption Event or otherwise), no interest or other amounts will accrue as a
result of such postponement.


“Mandatory Conversion Rate” means the number of Class A Units issuable upon
conversion of each Series C Preferred Mirror Unit on the Mandatory Conversion
Date, which shall be as follows:


(a)          if the Applicable Market Value of the Common Stock is greater than
$42.87, then the Conversion Rate will be 1.1662 Class A Units per Series C
Preferred Mirror Unit (the “Minimum Conversion Rate”);


(b)          if the Applicable Market Value of the Common Stock is less than or
equal to $42.87 but equal to or greater than $35.00, then the Conversion Rate
will be equal to $50.00, divided by the Applicable Market Value of the Common
Stock, rounded to the nearest ten-thousandth of a share; or


(c)          if the Applicable Market Value of the Common Stock is less than
$35.00, then the Conversion Rate will be 1.4285 Class A Units per Series C
Preferred Mirror Unit (the “Maximum Conversion Rate” and, with the Minimum
Conversion Rate, the “Fixed Conversion Rates”).


9

--------------------------------------------------------------------------------




The Mandatory Conversion Rate per Series C Preferred Mirror Unit will in no
event exceed the Maximum Conversion Rate, subject to the anti-dilution
adjustments pursuant to Section 13.15 and exclusive of any amounts owing in
respect of any Additional Conversion Amount or any accumulated and unpaid
distributions on the Series C Preferred Mirror Units.


“Market Disruption Event” means (i) a failure by the Relevant Stock Exchange to
open for trading during its regular trading session; or (ii) the occurrence or
existence, prior to 1:00 p.m., New York City time, on any Scheduled Trading Day
for the Issuer’s Common Stock, for more than a one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) in the Issuer’s Common Stock.


“Parity Units” means any Preferred Units that the Partnership has or may
authorize or issue, the terms of which provide that such securities shall rank
equally with the Series C Preferred Mirror Units with respect to payment of
distributions and distribution of assets upon a Dissolution Event, including but
not limited to the Series A Preferred Mirror Units and the Series B Preferred
Mirror Units.


“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organisation for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.


“Permitted Reorganization” means (i) the voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s subsidiaries or upon any
reorganization of the Partnership into another limited liability entity pursuant
to provisions of this Agreement that allows the Partnership to convert, merge or
convey our assets to another limited liability entity with or without limited
partner approval (including a merger or conversion of our partnership into a
corporation if the General Partner determines in its sole discretion that it is
no longer in the interests of the Partnership to continue as a partnership for
U.S. federal income tax purposes) or (ii) the Partnership engages in a
reorganization or other transaction in which a successor to the Partnership
issues equity securities to the Series C Holders that have rights, powers and
preferences that are substantially similar to the rights, powers and preferences
of the Series C Preferred Mirror Units pursuant to provisions of this Agreement
that allow the Partnership to do so without limited partner approval.


“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
of units of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets or the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership which will not be deemed to be a voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, notwithstanding that
for other purposes, such as for tax purposes, such an event may constitute a
liquidation, dissolution or winding up.


10

--------------------------------------------------------------------------------




“Reference Amount” means, for each Series C Preferred Mirror Unit, an amount
equal to the sum of the following amounts:


(i)  a number of Class A Units equal to the Acquisition Termination Conversion
Rate; plus


(ii) cash in an amount equal to the Acquisition Termination Distribution Amount;


provided that the Partnership may deliver cash in lieu of all or any portion of
the Class A Units set forth in clause (i) above, and the Partnership may deliver
Class A Units in lieu of all or any portion of the cash amount set forth in
clause (ii) above.


“Relevant Stock Exchange” means NYSE or, if the Issuer’s Common Stock is not
then listed on NYSE, on the principal other U.S. national or regional securities
exchange on which the Issuer’s Common Stock is then listed or, if the Issuer’s
Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Issuer’s Common Stock is
then listed or admitted for trading.


“Scheduled Trading Day” means any day that is scheduled to be a Trading Day.


“Series C Certificate of Designations” means the certificate of designations of
the Series C Mandatory Convertible Preferred Stock, as it may be amended from
time to time.


“Series C Holder” means a record holder of Series C Preferred Mirror Units.


“Series C Liquidation Preference” means $50.00 per Series C Preferred Mirror
Unit.  The Series C Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series C Preferred Mirror Units.


“Series C Liquidation Value” means the sum of the Series C Liquidation
Preference and declared and unpaid distributions, if any, to, but excluding, the
date of the Dissolution Event on the Series C Preferred Mirror Units.


“Series C Mandatory Convertible Preferred Stock” means the preferred stock,
$0.01 par value per share, of the Issuer that has been designated as 6.00%
Series C Mandatory Convertible Preferred Stock.


“Series C Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively.


11

--------------------------------------------------------------------------------




“Settlement Period” means the 20 consecutive Trading Day period beginning on,
and including, the 21st Scheduled Trading Day immediately preceding September
15, 2023.


“Share Dilution Amount” means the increase in the number of diluted shares of
Common Stock outstanding (determined in accordance with U.S. generally accepted
accounting principles, and as measured from the Initial Issue Date) resulting
from the grant, vesting or exercise of equity-based compensation to directors,
employees and agents and equitably adjusted for any stock split, stock dividend,
reverse stock split, reclassification or similar transaction.


“Substantially All Merger” means a merger or consolidation of one or more Group
Partnerships with or into another Person that would, in one or a series of
related transactions, result in the transfer or other disposition, directly or
indirectly, of all or substantially all of the combined assets of the Group
Partnerships taken as a whole to a Person that is not a Group Partnership
immediately prior to such transaction.


“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Group Partnerships taken as a
whole to a Person that is not a Group Partnership immediately prior to such
transaction.


“Trading Day” means a day on which (a) there is no Market Disruption Event and
(b) trading in the Common Stock generally occurs on the Relevant Stock Exchange;
provided, however that if the Common Stock is not listed or admitted for
trading, “Trading Day” means any Business Day.


“VWAP” per share of the Common Stock on any Trading Day means the per share
volume-weighted average price as displayed on Bloomberg page “KKR<EQUITY>AQR”
(or its equivalent successor if such page is not available) in respect of the
period from the scheduled open of trading until the scheduled close of trading
of the primary trading session on such Trading Day (or, if such volume-weighted
average price is not available, the market value per share of Common Stock on
such Trading Day as determined, using a volume-weighted average method, by a
nationally recognized independent investment banking firm retained by the Issuer
for this purpose).


SECTION 13.03.     Distributions.


(a)          The Series C Holders shall be entitled to receive with respect to
each Series C Preferred Mirror Unit, when, as and if declared by the board of
directors of the General Partner, or duly authorized committees thereof, out of
funds legally available therefor, in the case of distributions paid in cash, and
Class A Units legally permitted to be issued, in the case of distributions paid
in Class A Units, cumulative distributions at a rate per annum equal to 6.00%
(subject to Section 13.06 of this Agreement) of the Series C Liquidation
Preference (the “Distribution Rate”), payable in cash, by delivery of Class A
Units or through any combination of cash and Class A Units pursuant to Section
13.03(c), as determined by the General Partner in its sole discretion (subject
to the limitations set forth in Section 13.03(e)).


12

--------------------------------------------------------------------------------




If declared, distributions on the Series C Preferred Mirror Units shall be
payable quarterly on each Distribution Payment Date at such annual rate, and
distributions shall accumulate from the most recent date as to which
distributions shall have been paid or, if no distributions have been paid, from
the Initial Issue Date, whether or not in any Distribution Period or
Distribution Periods there have been funds legally available or Class A Units
legally permitted to be issued for the payment of such distributions.


If declared, distributions shall be payable on the relevant Distribution Payment
Date to Record Holders on the immediately preceding Regular Record Date, whether
or not such Record Holders early convert their Series C Preferred Mirror Units,
or such Series C Preferred Mirror Units are automatically converted, after a
Regular Record Date and on or prior to the immediately succeeding Distribution
Payment Date; provided that the Regular Record Date for any such distribution
shall not precede the date on which such distribution was so declared. If a
Distribution Payment Date is not a Business Day, payment shall be made on the
next succeeding Business Day, without any interest or other payment in lieu of
interest accruing with respect to this delay.


The amount of distributions payable on each Series C Preferred Mirror Unit for
each full Distribution Period (subsequent to the initial Distribution Period)
shall be computed by dividing the Distribution Rate by four. Distributions
payable on Series C Preferred Mirror Units for the initial Distribution Period
and any partial Distribution Period shall be computed based upon the actual
number of days elapsed during such period over a 360-day year (consisting of
twelve 30-day months). Accumulated distributions on Series C Preferred Mirror
Units shall not bear interest, nor shall additional distributions be payable
thereon, if they are paid subsequent to the applicable Distribution Payment
Date.


No distribution shall be paid unless and until the board of directors of the
General Partner, or an authorized committee thereof, declares a distribution
payable with respect to the Series C Preferred Mirror Units. No distribution
shall be declared or paid upon, or any sum of cash or number of Class A Units
set apart for the payment of distributions upon, any outstanding Series C
Preferred Mirror Units with respect to any Distribution Period unless all
distributions for all preceding Distribution Periods have been declared and paid
upon, or a sufficient sum of cash or number of Class A Units has been set apart
for the payment of such distributions upon, all outstanding Series C Preferred
Mirror Units.


Holders shall not be entitled to any distributions on Series C Preferred Mirror
Units, whether payable in cash, property or Class A Units, in excess of full
cumulative distributions.


Except as described in this Section 13.03 (a), distributions on Series C
Preferred Mirror Units converted to Class A Units shall cease to accumulate, and
all other rights of Holders will terminate, from and after the applicable
Conversion Date (other than the right to receive the consideration due upon such
conversion as described herein).


13

--------------------------------------------------------------------------------




(b)          So long as any Series C Preferred Mirror Unit remains outstanding,
no distribution or distribution shall be declared or paid on the Class A Units
or any other class or series of Junior Units, and no Class A Units or any other
class or series of Junior Units shall be, directly or indirectly, purchased,
redeemed or otherwise acquired for consideration by the Partnership or any of
its Subsidiaries unless, in each case, all accumulated and unpaid distributions
for all preceding Distribution Periods have been declared and paid in full in
cash, shares of the Class A Units or a combination thereof, or a sufficient sum
of cash or number of shares of the Class A Units has been set apart for the
payment of such distributions, on all outstanding Series C Preferred Mirror
Units. The foregoing limitation shall not apply to:


(i)          any distribution or distribution payable in Class A Units or other
Junior Units, together with cash in lieu of any fractional share;


(ii)          purchases, redemptions or other acquisitions of Class A Units or
other Junior Units in connection with the administration of any benefit or other
incentive plan, including any employment contract, in the ordinary course of
business, including, without limitation, (x) purchases to offset the Share
Dilution Amount pursuant to a publicly announced repurchase plan, provided that
any purchases to offset the Share Dilution Amount shall in no event exceed the
Share Dilution Amount, (y) the forfeiture of unvested shares of restricted stock
or share withholding or other acquisitions or surrender of shares to which the
holder may otherwise be entitled upon exercise, delivery or vesting of equity
awards (whether in payment of applicable taxes, the exercise price or
otherwise), and (z) the payment of cash in lieu of fractional shares;


(iii)          purchases or deemed purchases or acquisitions of fractional
interests in shares of any Class A Units or other Junior Units pursuant to the
conversion or exchange provisions of such shares of other Junior Units or any
securities exchangeable for or convertible into Class A Units or other Junior
Units;


(iv)          any distributions or distributions of rights or Class A Units or
other Junior Units in connection with a unitholders’ rights plan or any
redemption or repurchase of rights pursuant to any unitholders’ rights plan;


(v)          purchases of Class A Units or other Junior Units pursuant to a
contractually binding requirement to buy Class A Units or other Junior Units,
including under a contractually binding stock repurchase plan, in each case,
existing prior to the date of the Prospectus Supplement;


(vi)          the acquisition by the Partnership or any of its Subsidiaries of
record ownership in Class A Units or other Junior Units or Parity Units for the
beneficial ownership of any other persons (other than the Partnership or any of
its Subsidiaries), including as trustees or custodians, and the payment of cash
in lieu of fractional shares; and


(vii)          the exchange or conversion of Junior Units for or into other
Junior Units or of Parity Units for or into other Parity Units (with the same or
lesser aggregate liquidation preference) or Junior Units and the payment of cash
in lieu of fractional shares.


14

--------------------------------------------------------------------------------




When distributions on Series C Preferred Mirror Units (i) have not been declared
and paid in full on any Distribution Payment Date (or, in case of Parity Units
having distribution payment dates different from such Distribution Payment
Dates, on a distribution payment date falling within a regular distribution
period related to such Distribution Payment Date), or (ii) have been declared
but a sum of cash or number of shares of Class A Units sufficient for payment
thereof has not been set aside for the benefit of the Holders thereof on the
applicable Regular Record Date, no distributions may be declared or paid on any
shares of Parity Units unless distributions are declared on the Series C
Preferred Mirror Units such that the respective amounts of such distributions
declared on the Series C Preferred Mirror Units and such shares of Parity Units
shall be allocated pro rata among the Series C Holders and the holders of any
shares of Parity Units then outstanding. For purposes of calculating the pro
rata allocation of partial distribution payments, the Partnership shall allocate
those payments so that the respective amounts of those payments for the declared
distribution bear the same ratio to each other as all accumulated and unpaid
distributions per share on the Series C Preferred Mirror Units and all declared
and unpaid distributions per share on such shares of Parity Units bear to each
other (subject to their having been declared by the board of directors of the
General Partner, or an authorized committee thereof, out of legally available
funds); provided that any unpaid distributions on the Series C Preferred Mirror
Units will continue to accumulate, except as described herein.  For purposes of
this calculation, with respect to non-cumulative Parity Units, the Partnership
shall use the full amount of distributions that would be payable for the most
recent distribution period if distributions were declared in full on such
non-cumulative Parity Units.


Subject to the foregoing, and not otherwise, such distributions as may be
determined by the board of directors of the General Partner, or an authorized
committee thereof, may be declared and paid (payable in cash, securities or
other property) on any securities, including Common Class Units and other Junior
Units, from time to time out of any funds legally available for such payment,
and Holders shall not be entitled to participate in any such distributions.


(c)          Method of Payment of Distributions. (i) Subject to the limitations
set forth in Section 13.03(e), the Partnership may pay any declared distribution
(or any portion of any declared distribution) on the Series C Preferred Mirror
Units (whether or not for a current Distribution Period or any prior
Distribution Period, including in connection with the payment of declared and
unpaid distributions pursuant to Section 8 or Section 10), as determined in the
Partnership’s sole discretion:


(A) in cash;


(B) by delivery of Class A Units; or


(C) through any combination of cash and Class A Units.


(ii)  The Partnership shall make each payment of a declared distribution on the
Series C Preferred Mirror Units in cash, except to the extent the Partnership
elects to make all or any portion of such payment in Class A Units. The
Partnership shall give notice to Series C Holders of any such election, and the
portion of such payment that will be made in cash and the portion that will be
made in Class A Units, no later than 10 Scheduled Trading Days prior to the
Distribution Payment Date for such distribution, provided, however, that if the
Partnership does not provide timely notice of this election, the Partnership
will be deemed to have elected to pay the relevant distribution in cash.


15

--------------------------------------------------------------------------------




(iii) All cash payments to which a Series C Holder is entitled in connection
with a declared distribution on the Series C Preferred Mirror Units will be
rounded to the nearest cent. If the Partnership elects to make any such payment
of a declared distribution, or any portion thereof, in Class A Units, such
shares shall be valued for such purpose, in the case of any distribution payment
or portion thereof, at 97% of the Average VWAP per share of Common Stock over
the five consecutive Trading Day period beginning on, and including, the sixth
Scheduled Trading Day prior to the applicable Distribution Payment Date (such
average, the “Average Price”). If the five Trading Day period to determine the
Average Price ends on or after the relevant Distribution Payment Date (whether
because a Scheduled Trading Day is not a Trading Day due to the occurrence of a
Market Disruption Event or otherwise), then the Distribution Payment Date will
be postponed until the second Business Day after the final Trading Day of such
five Trading Day period; provided that no interest or other amounts shall accrue
as a result of such postponement.


(d)          No fractional Class A Units shall be delivered to Series C Holders
in payment or partial payment of a distribution. The Partnership shall instead,
to the extent it is legally permitted to do so, pay a cash amount (computed to
the nearest cent) to each Holder that would otherwise be entitled to receive a
fraction of a share of Class A Units based on the Average Price with respect to
such distribution.


(e)          Notwithstanding the foregoing, in no event shall the number of
Class A Units delivered in connection with any declared distribution, including
any declared distribution payable in connection with a conversion, exceed a
number equal to:




(i)
the declared distribution, divided by





(ii)
$12.25, subject to adjustment in a manner inversely proportional to any
anti-dilution adjustment to each Fixed Conversion Rate as provided in Section 14
of the Series C Certificate of Designations (such dollar amount, as adjusted,
the “Floor Price”).



To the extent that the amount of any declared distribution exceeds the product
of (x) the number of Class A Units delivered in connection with such declared
distribution and (y) 97% of the Average Price, the Partnership shall, if it is
legally able to do so, and to the extent permitted under the terms of the
documents governing the Partnership’s indebtedness, notwithstanding any notice
by the Partnership to the contrary, pay such excess amount in cash (computed to
the nearest cent). To the extent that the Partnership is not able to pay such
excess amount in cash under applicable law and in compliance with its
indebtedness, the Partnership shall not have any obligation to pay such amount
in cash or deliver additional Class A Units in respect of such amount, and such
amount shall not form a part of the cumulative distributions that may be deemed
to accumulate on the Series C Preferred Mirror Units.


16

--------------------------------------------------------------------------------




(f)          A Series C Holder shall not be entitled to any distributions,
whether payable in cash or property, other than as provided in this Agreement.


(g)          The Partners intend that no portion of the distributions paid to a
Series C Holder pursuant to this Section 13.03 shall be treated as a “guaranteed
payment” within the meaning of Section 707(c) of the Code, and no Partner shall
take any position inconsistent to such intention, except if there is a change in
applicable law or final determination by the Internal Revenue Service that is
inconsistent with such intention.


SECTION 13.04.     Rank.  The Series C Preferred Mirror Units shall rank, with
respect to payment of distributions and distribution of assets upon a
Dissolution Event:


(a)          junior to all of the Partnership’s existing and future indebtedness
and any equity securities, including Preferred Units, that the Partnership may
authorize or issue, the terms of which provide that such securities shall rank
senior to the Series C Preferred Mirror Units with respect to payment of
distributions and distribution of assets upon a Dissolution Event;


(b)          equally to any Parity Units; and


(c)          senior to any Junior Units.


SECTION 13.05.     Liquidation Rights.


(a)          Upon any Dissolution Event, after payment or provision for the
liabilities of the Partnership (including the expenses of such Dissolution
Event) and the satisfaction of all claims ranking senior to the Series C
Preferred Mirror Units in accordance with Article VIII of this Agreement, the
Series C Holders shall be entitled to receive out of the assets of the
Partnership or proceeds thereof available for distribution to Partners, before
any payment or distribution of assets is made in respect of Junior Units, before
any payment or distribution of assets is made in respect of Junior Units,
distributions equal to the Series C Liquidation Value.  Upon a Dissolution
Event, dissolves or winds up, no Group Partnership may declare or pay or set
apart payment on its Junior Units unless the outstanding liquidation preference
on all outstanding GP Mirror Units of each Group Partnership have been repaid
via redemption or otherwise.


(b)          Upon a Dissolution Event, after each Series C Holder receives a
payment equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series C Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series B Holders pursuant to Section 5.05(g) of this Agreement for the taxable
year in which the Dissolution Event occurs), such Series C Holder shall not be
entitled to any further participation in any distribution of assets by the
Partnership.


(c)          For the purposes of this Section 13.05, a Dissolution Event shall
not be deemed to have occurred in connection with (i) a Substantially All Merger
or a Substantially All Sale whereby a Group Partnership is the surviving Person
or the Person formed by such transaction is organized under the laws of a
Permitted Jurisdiction and has expressly assumed all of the obligations under
the GP Mirror Units, (ii) the sale or disposition of a Group Partnership
(whether by merger, consolidation or the sale of all or substantially all of its
assets) if such sale or disposition is not a Substantially All Merger or
Substantially All Sale, (iii) the sale or disposition of a Group Partnership
should such Group Partnership not constitute a “significant subsidiary” of the
Issuer under Rule 1-02(w) of Regulation S-X promulgated by the Securities and
Exchange Commission, (iv) an event where the Series C Mandatory Convertible
Preferred Stock of the Issuer have been fully redeemed pursuant to the terms of
the Issuer Certificate of Incorporation or if proper notice of redemption of the
Series C Mandatory Convertible Preferred Stock of the Issuer has been given and
funds sufficient to pay the redemption price for all of the Series C Mandatory
Convertible Preferred Stock of the Issuer called for redemption have been set
aside for payment pursuant to the terms of the Issuer Certificate of
Incorporation, (v) transactions where the assets of the Group Partnership being
liquidated, dissolved or wound up are immediately contributed to another Group
Partnership, and (vi) with respect to a Group Partnership, a Permitted Transfer
or a Permitted Reorganization.


17

--------------------------------------------------------------------------------




SECTION 13.06.     Acquisition Termination Redemption.


(a)          If the Issuer redeems its Series C Mandatory Convertible Preferred
Stock pursuant to an Acquisition Termination Redemption, then the Partnership
shall redeem the Series C Preferred Mirror Units, in whole, but not in part, at
a redemption amount per Series C Preferred Mirror Unit equal to the Acquisition
Termination Make-Whole Amount. So long as funds sufficient to pay the redemption
price for all of the Series C Preferred Mirror Units called for redemption have
been set aside for payment, from and after the redemption date, such Series C
Preferred Mirror Units called for redemption shall no longer be deemed
outstanding, and all rights of the Series C Holders thereof shall cease other
than the right to receive the redemption price, without interest.


    (b)          The Partnership shall pay the Acquisition Termination
Make-Whole Amount in cash unless the Acquisition Termination Share Price is
greater than the Initial Price, in which case it will pay the Acquisition
Termination Make-Whole Amount in Class A Units and cash, unless it elects,
subject to certain limitations, to pay the Acquisition Termination Make-Whole
Amount in cash or Class A Units in lieu thereof.


    (c)          If the Acquisition Termination Share Price exceeds the Initial
Price:




(A)
the Partnership may elect to pay cash in lieu of delivering all or any portion
of the number of Class A Units equal to the Acquisition Termination Conversion
Rate. If the Partnership makes such an election, the Partnership will deliver
cash (computed to the nearest cent) in an amount equal to such number of Class A
Units in respect of which the Partnership has made this election multiplied by
the Acquisition Termination Market Value; and





(B)
the Partnership may elect to deliver Class A Units in lieu of paying cash for
some or all of the Acquisition Termination Distribution Amount. If the
Partnership makes such an election, the Partnership will deliver a number of
Class A Units equal to such portion of the Acquisition Termination Distribution
Amount to be paid in Class A Units divided by the greater of (x) the Floor Price
and (y) 97% of the Acquisition Termination Market Value; provided that, if the
Acquisition Termination Distribution Amount or portion thereof in respect of
which Class A Units are delivered exceeds the product of such number of Class A
Units multiplied by 97% of the Acquisition Termination Market Value, the
Partnership shall, if the Partnership is legally able to do so, declare and pay
such excess amount in cash (computed to the nearest cent); provided further that
to the extent the Partnership is not able to pay such excess amount in cash
under applicable law and in compliance with its indebtedness, the Partnership
shall not have any obligation to pay such amount in cash or deliver additional
Class A Units in respect of such amount.



18

--------------------------------------------------------------------------------




If any portion of the Acquisition Termination Make-Whole Amount is to be paid in
Class A Units, no fractional Class A Units shall be delivered to Series C
Holders. The Partnership shall instead pay a cash adjustment to each Holder that
would otherwise be entitled to a fraction of a share of Class A Units based on
the Average VWAP per share of Class A Units over the five consecutive Trading
Day period beginning on, and including, the sixth Scheduled Trading Day
immediately preceding the Acquisition Termination Redemption Date. If more than
one Series C Preferred Mirror Unit is to be redeemed from a Holder, the number
of Class A Units issuable in connection with the payment of the Reference Amount
shall be computed on the basis of the aggregate number of Series C Preferred
Mirror Units so redeemed.


SECTION 13.07.     Reserved.


SECTION 13.08.     Voting.  Notwithstanding any other provision of this
Agreement or the Act, the Series C Preferred Mirror Units shall not have any
relative, participating, optional or other voting, consent or approval rights or
powers, and the vote, consent or approval of the Series C Holders shall not be
required for the taking of any Partnership action. The Partnership may, from
time to time, issue additional Series C Preferred Mirror Units.


SECTION 13.09          Mandatory Conversion on the Mandatory Conversion Date.


(a)          Each outstanding Series C Preferred Mirror Unit shall automatically
convert (unless previously converted or redeemed in accordance with Section
13.06, Section 13.10 or Section 13.11) on the Mandatory Conversion Date
(“Mandatory Conversion”), into a number of Class A Units equal to the Mandatory
Conversion Rate.


(b)          If, on or prior to September 15, 2023, accumulated and unpaid
distributions on the Series C Preferred Mirror Units are not declared and paid
(or duly provided for), the Conversion Rate will be adjusted so that Series C
Holders receive an additional number of Class A Units equal to:


(i) the amount of such undeclared, accumulated and unpaid distributions per
Series C Preferred Mirror Unit (the “Mandatory Additional Conversion Amount”),
divided by


(ii) the greater of (x) the Floor Price and (y) 97% of the Average Price
(calculated using September 15, 2023 as the applicable Distribution Payment
Date).


19

--------------------------------------------------------------------------------




To the extent that the Mandatory Additional Conversion Amount exceeds the
product of such number of additional units and 97% of the Average Price, the
Partnership shall, to the extent legally able to do so, and to the extent
permitted under the terms of the documents governing the Partnership’s
indebtedness, declare and pay such excess amount in cash (computed to the
nearest cent) pro rata per unit to the Series C Holders. To the extent such cash
payment is not permitted under the law or the terms of the documents governing
the Partnership’s indebtedness, the Partnership shall not have any obligation to
pay such amount in cash or deliver additional Class A Units in respect of such
amount, and such amount will not form a part of the cumulative distributions on
the Series C Preferred Mirror Units.


SECTION 13.10          Early Conversion at the Option of the Series C Holder.


(a)          Other than during a Fundamental Change Conversion Period, subject
to satisfaction of the conversion procedures set forth in Section 13.12, the
Series C Holders shall have the option to convert their Series C Preferred
Mirror Units, in whole or in part (but in no event less than one Series C
Preferred Mirror Unit), at any time prior to September 15, 2023 (an “Early
Conversion”), into Class A Units at the Minimum Conversion Rate, subject to
adjustment in accordance with Section 13.10(b).


(b)          If, as of any Early Conversion Date, the board of directors of the
General Partner has not declared all or any portion of the accumulated and
unpaid distributions for all full Distribution Periods ending on or prior to the
Distribution Payment Date immediately prior to such Early Conversion Date, the
Minimum Conversion Rate shall be adjusted, with respect to the relevant Early
Conversion, so that the Series C Holders converting their Series C Preferred
Mirror Units at such time receive an additional number of Class A Units equal
to:


(i) such amount of undeclared, accumulated and unpaid distributions per Series C
Preferred Mirror Unit for such prior full Distribution Periods (the “Early
Conversion Additional Conversion Amount”), divided by


(ii) the greater of (x) the Floor Price and (y) the Average VWAP per share of
the Common Stock over the 20 consecutive Trading Day period (the “Early
Conversion Settlement Period”) commencing on, and including, the 21st Scheduled
Trading Day immediately preceding the Early Conversion Date (such Average VWAP,
the “Early Conversion Average Price”).


To the extent that the Early Conversion Additional Conversion Amount exceeds the
product of such number of additional units and the Early Conversion Average
Price, the Partnership shall not have any obligation to pay the shortfall in
cash or deliver Class A Units in respect of such shortfall.


Except as set forth in the first sentence of this Section 13.10(b), upon any
Early Conversion of any Series C Preferred Mirror Units, the Partnership shall
make no payment or allowance for unpaid distributions on such Series C Preferred
Mirror Units, unless such Early Conversion Date occurs after the Series C Record
Date for a declared distribution and on or prior to the immediately succeeding
Distribution Payment Date, in which case the Partnership shall pay such
distribution on such Distribution Payment Date to the Series C Holder of the
converted Series C Preferred Mirror Units as of such Series C Record Date, in
accordance with Section 13.03.


20

--------------------------------------------------------------------------------




SECTION 13.11          Fundamental Change Conversion.


(a)          If a Fundamental Change occurs on or prior to September 15, 2023,
the Series C Holders shall have the right (the “Fundamental Change Conversion
Right”) during the Fundamental Change Conversion Period to:


(i)          convert their Series C Preferred Mirror Units, in whole or in part
(but in no event less than one Series C Preferred Mirror Unit) (any such
conversion pursuant to this Section 13.11 being a “Fundamental Change
Conversion”) into a number of Class A Units) equal to the Fundamental Change
Conversion Rate per Series C Preferred Mirror Unit;


(ii)          with respect to such converted Series C Preferred Mirror Units,
receive an amount equal to the present value, calculated using a discount rate
of 2.25% per annum, of all distribution payments on such units (excluding any
Accumulated Distribution Amount) for (a) the partial Distribution Period, if
any, from, and including, the Fundamental Change Effective Date to, but
excluding, the next Distribution Payment Date and (b) all the remaining full
Distribution Periods from, and including, the Distribution Payment Date
following the Fundamental Change Effective Date to, but excluding, September 15,
2023 (the “Fundamental Change Distribution Make-Whole Amount”), payable in cash
or Class A Units; and


(iii)          with respect to such converted Series C Preferred Mirror Units,
receive the Accumulated Distribution Amount payable in cash or Class A Units,


subject, in the case of clauses (ii) and (iii) to certain limitations with
respect to the number of Class A Units, the Partnership will be required to
deliver as set forth in Section 13.11(d). Notwithstanding clauses (ii) and
(iii), if the Series C Record Date for a Distribution Period for which the board
of directors of the General Partner, as of the Fundamental Change Effective
Date, declared a distribution occurs before or during the related Fundamental
Change Conversion Period, then the Partnership shall pay such distribution on
the relevant Distribution Payment Date to the Series C Holders as of such Series
C Record Date, in accordance with Section 13.03, and the Accumulated
Distribution Amount shall not include the amount of such distribution, and the
Fundamental Change Distribution Make-Whole Amount shall not include the present
value of the payment of such distribution.


(b)          To exercise the Fundamental Change Conversion Right,  Series C
Holders must submit their Series C Preferred Mirror Units for conversion at any
time during the Fundamental Change Conversion Period. Series C Holders that
submit their Series C Preferred Mirror Units during the Fundamental Change
Conversion Period shall be deemed to have exercised their Fundamental Change
Conversion Right. Series C Holders who do not submit their Series C Preferred
Mirror Units for conversion during the Fundamental Change Conversion Period
shall not be entitled to convert their Series C Preferred Mirror Units at the
relevant Fundamental Change Conversion Rate or to receive the relevant
Fundamental Change Distribution Make-Whole Amount or the relevant Accumulated
Distribution Amount.


21

--------------------------------------------------------------------------------




The Partnership shall provide written notice (the “Fundamental Change Notice”)
to Series C Holders of the Fundamental Change Effective Date no later than the
second Business Day immediately following such Fundamental Change Effective
Date.


The Fundamental Change Notice shall state: (i) the event causing the Fundamental
Change; (ii) the anticipated Fundamental Change Effective Date or actual
Fundamental Change Effective Date, as the case may be; (iii) that Series C
Holders shall have the right to effect a Fundamental Change Conversion in
connection with such Fundamental Change during the Fundamental Change Conversion
Period; (iv) the Fundamental Change Conversion Period; and (v) the instructions
a Series C Holder must follow to effect a Fundamental Change Conversion in
connection with such Fundamental Change.


(c)  Not later than the second Business Day following the Fundamental Change
Effective Date, the Partnership shall notify Series C Holders of:


(i) the Fundamental Change Conversion Rate (if notice is provided to Series C
Holders prior to the anticipated Fundamental Change Effective Date, specifying
how the Fundamental Change Conversion Rate will be determined);


(ii) the Fundamental Change Distribution Make-Whole Amount and whether the
Partnership will pay such amount in cash, Class A Units or a combination
thereof, specifying the combination, if applicable; and


(iii) the Accumulated Distribution Amount as of the Fundamental Change Effective
Date and whether the Partnership will pay such amount in cash, Class A Units or
a combination thereof, specifying the combination, if applicable.


(d)          (i) For any Series C Preferred Mirror Units that are converted
during the Fundamental Change Conversion Period, in addition to the Class A
Units issued upon conversion at the Fundamental Change Conversion Rate, the
Partnership shall at its option (subject to satisfaction of the requirements of
this Section 13.11):


(A) pay the Fundamental Change Distribution Make-Whole Amount in cash (computed
to the nearest cent), to the extent the Partnership is legally permitted to do
so and to the extent permitted under the terms of the documents governing its
indebtedness;


(B) increase the number of Class A Units to be issued upon conversion by a
number equal to (x) the Fundamental Change Distribution Make-Whole Amount,
divided by (y) the greater of (i) the Floor Price and (ii) 97% of the
Fundamental Change Stock Price; or


22

--------------------------------------------------------------------------------




(C) pay the Fundamental Change Distribution Make-Whole Amount through any
combination of cash and Class A Units in accordance with the provisions of
clauses (A) and (B) above.


(ii) In addition, to the extent that the Accumulated Distribution Amount exists
as of the Fundamental Change Effective Date, the converting Series C Holder
shall be entitled to receive such Accumulated Distribution Amount upon such
Fundamental Change Conversion. The Partnership shall, at its option, pay the
Accumulated Distribution Amount (subject to satisfaction of the requirements of
this Section 13.11):


(A) in cash (computed to the nearest cent), to the extent the Partnership is
legally permitted to do so and to the extent permitted under the terms of the
documents governing its indebtedness;


(B) in an additional number of Class A Units equal to (x) the Accumulated
Distribution Amount, divided by (y) the greater of (i) the Floor Price and (ii)
97% of the Fundamental Change Stock Price; or


(C) through a combination of cash and Class A Units in accordance with the
provisions of clauses (A) and (B) above.


(iii) The Partnership shall pay the Fundamental Change Distribution Make-Whole
Amount and the Accumulated Distribution Amount in cash, except to the extent the
Partnership elects on or prior to the second Business Day following the relevant
Fundamental Change Effective Date to make all or any portion of such payments in
Class A Units. If the Partnership elects to deliver Class A Units in respect of
all or any portion of the Fundamental Change Distribution Make-Whole Amount or
the Accumulated Distribution Amount, to the extent that the Fundamental Change
Distribution Make-Whole Amount or the Accumulated Distribution Amount or the
dollar amount of any portion thereof paid in Class A Units exceeds the product
of (x) the number of additional units the Partnership delivers in respect
thereof and (y) 97% of the Fundamental Change Stock Price, the Partnership
shall, if it is legally able to do so, and to the extent permitted under the
terms of the documents governing its indebtedness, pay such excess amount in
cash (computed to the nearest cent).  To the extent that the Partnership is not
able to pay such excess amount in cash under applicable law and in compliance
with its indebtedness, the Partnership shall not have any obligation to pay such
amount in cash or deliver additional Class A Units in respect of such amount.


23

--------------------------------------------------------------------------------




(iv) No fractional Class A Units shall be delivered by the Partnership to
converting Series C Holders in respect of the Fundamental Change Distribution
Make-Whole Amount or the Accumulated Distribution Amount. The Partnership shall
instead pay a cash amount (computed to the nearest cent) to each a converting
Series C Holder that would otherwise be entitled to receive a fraction of a
Class A Unit based on the Average VWAP per share of the Common Stock over the
five consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the relevant Fundamental Change Conversion Date.


(v)          If the Partnership is prohibited from paying or delivering, as the
case may be, the Fundamental Change Distribution Make-Whole Amount (whether in
cash or in Class A Units), in whole or in part, due to limitations of applicable
Delaware law, the Fundamental Change Conversion Rate will instead be increased
by a number of Class A Units equal to:


(A) the cash amount of the aggregate unpaid and undelivered Fundamental Change
Distribution Make-Whole Amount, divided by


(B) the greater of (i) the Floor Price and (ii) 97% of the Fundamental Change
Stock Price.


To the extent that the cash amount of the aggregate unpaid and undelivered
Fundamental Change Distribution Make-Whole Amount exceeds the product of such
number of additional shares and 97% of the Fundamental Change Stock Price, the
Partnership shall not have any obligation to pay the shortfall in cash or
deliver additional Class A Units in respect of such amount.


SECTION 13.12          Conversion Procedures.


(a)          Pursuant to Section 13.09, on the Mandatory Conversion Date, any
outstanding Series C Preferred Mirror Units shall mandatorily and automatically
convert into Class A Units.


If more than one Series C Preferred Mirror Unit held by the same Series C Holder
is automatically converted on the Mandatory Conversion Date, the number of full
Class A Units issuable upon conversion thereof shall be computed on the basis of
the aggregate number of Series C Preferred Mirror Units so converted.


A Series C Holder of Series C Preferred Mirror Units that are mandatorily
converted shall not be required to pay any transfer or similar taxes or duties
relating to the issuance or delivery of the Class A Units upon conversion,
except that such Series C Holder shall be required to pay any tax or duty that
may be payable relating to any transfer involved in the issuance or delivery of
the Class A Units in a name other than the name of such Series C Holder.


A certificate representing the Class A Units issuable upon conversion shall be
issued and delivered to the converting Series C Holder or, if the Series C
Preferred Mirror Units being converted are in book-entry form, the Class A Units
issuable upon conversion shall be delivered to the converting Series C Holder
through book-entry transfer, in each case, together with delivery by the
Partnership to the converting Series C Holder of any cash to which the
converting Series C Holder is entitled, only after all applicable taxes and
duties, if any, payable by such converting Series C Holder have been paid in
full, and such shares and cash will be delivered on the later of (i) the
Mandatory Conversion Date and (ii) the Business Day after the Series C Holder
has paid in full all applicable taxes and duties, if any.


24

--------------------------------------------------------------------------------




The Person or Persons entitled to receive Class A Units issuable upon Mandatory
Conversion shall be treated as the record holder(s) of such Class A Units as of
the Close of Business on the Mandatory Conversion Date. Prior to the Close of
Business on the Mandatory Conversion Date, the Class A Units issuable upon
conversion of Series C Preferred Mirror Units on the Mandatory Conversion Date
shall not be deemed to be outstanding for any purpose and Series C Holders shall
have no rights, powers or preferences with respect to such Class A Units,
including voting powers, rights to respond to tender offers and rights to
receive any distributions on the Class A Units, by virtue of holding the Series
C Preferred Mirror Units.


(b)          To effect an Early Conversion pursuant to Section 13.10, a Series C
Holder must: (i) prepare a written notice indicating that the Series C Holder
elects to convert such Series C Preferred Mirror Units (the “Conversion
Notice”); (ii) deliver the completed Conversion Notice and the Series C
Preferred Mirror Units to be converted to the General Partner; (iii) if
required, furnish appropriate endorsements and transfer documents; and (iv) if
required, pay all transfer or similar taxes or duties, if any.


The Early Conversion shall be effective on the date on which a Series C Holder
has satisfied the foregoing requirements, to the extent applicable (“Early
Conversion Date”).


If more than one Series C Preferred Mirror Unit is surrendered for conversion at
one time by or for the same Series C Holder, the number of full Class A Units
issuable upon conversion thereof shall be computed on the basis of the aggregate
number of Series C Preferred Mirror Units so surrendered.


A Series C Holder shall not be required to pay any transfer or similar taxes or
duties relating to the issuance or delivery of Class A Units upon conversion,
but such Series C Holder shall be required to pay any tax or duty that may be
payable relating to any transfer involved in the issuance or delivery of Class A
Units in a name other than the name of such Series C Holder.


A certificate representing the Class A Units issuable upon conversion shall be
issued and delivered to the converting Series C Holder or, if the Series C
Preferred Mirror Units being converted are in book-entry form, the Class A Units
issuable upon conversion shall be delivered to the converting Series C Holder
through book-entry transfer, in each case, together with delivery by the
Partnership to the converting Series C Holder of any cash to which the
converting Series C Holder is entitled, only after all applicable taxes and
duties, if any, payable by such converting Series C Holder have been paid in
full, and such shares and cash will be delivered on the latest of (i) the second
Business Day immediately succeeding the Early Conversion Date, (ii) if
applicable, the second Business Day immediately succeeding the last day of the
Early Conversion Settlement Period, and (iii) the Business Day after the Holder
has paid in full all applicable taxes and duties, if any.


25

--------------------------------------------------------------------------------




The Person or Persons entitled to receive the Class A Units issuable upon Early
Conversion shall be treated for all purposes as the record holder(s) of such
Class A Units as of the Close of Business on the applicable Early Conversion
Date. Prior to the Close of Business on such applicable Early Conversion Date,
the Class A Units issuable upon conversion of any Series C Preferred Mirror
Units shall not be deemed to be outstanding for any purpose, and Series C
Holders shall have no rights, powers or preferences with respect to such Class A
Units, including voting powers, rights to respond to tender offers for the Class
A Units and rights to receive any distributions on the Class A Units, by virtue
of holding Series C Preferred Mirror Units.


In the event that an Early Conversion is effected with respect to Series C
Preferred Mirror Units representing less than all the Series C Preferred Mirror
Units held by a Series C Holder, upon such Early Conversion the Partnership
shall execute and deliver to the Series C Holder thereof, at the expense of the
Partnership, a certificate evidencing the Series C Preferred Mirror Units as to
which Early Conversion was not effected, or, if the Series C Preferred Mirror
Units are held in book-entry form, the Partnership shall reduce the number of
Series C Preferred Mirror Units in the register.


(c)          To effect a Fundamental Change Conversion pursuant to Section
13.11, a Series C Holder must: (i) complete and manually or electronically sign
the Conversion Notice; (ii) deliver the completed Conversion Notice and Series C
Preferred Mirror Units to be converted to the General Partner; (iii) if
required, furnish appropriate endorsements and transfer documents; and (iv) if
required, pay all transfer or similar taxes or duties, if any.


The Fundamental Change Conversion shall be effective on the date on which a
Series C Holder has satisfied the foregoing requirements, to the extent
applicable (the “Fundamental Change Conversion Date”).


If more than one Series C Preferred Mirror Unit is surrendered for conversion at
one time by or for the same Series C Holder, the number of full Class A Units
issuable upon conversion thereof shall be computed on the basis of the aggregate
number of Series C Preferred Mirror Units so surrendered.


A Series C Holder shall not be required to pay any transfer or similar taxes or
duties relating to the issuance or delivery of Class A Units upon conversion,
but such Series C Holder shall be required to pay any tax or duty that may be
payable relating to any transfer involved in the issuance or delivery of Class A
Units in a name other than the name of such Series C Holder.


A certificate representing the Class A Units issuable upon conversion shall be
issued and delivered to the converting Series C Holder or, if the Series C
Preferred Mirror Units being converted are in book-entry form, the Class A Units
issuable upon conversion shall be delivered to the converting Series C Holder
through book-entry transfer, in each case, together with delivery by the
Partnership to the converting Series C Holder of any cash to which the
converting Series C Holder is entitled, only after all applicable taxes and
duties, if any, payable by such converting Series C Holder have been paid in
full, on the later of (i) the second Business Day immediately succeeding the
Fundamental Change Conversion Date and (ii) the Business Day after the Series C
Holder has paid in full all applicable taxes and duties, if any.


26

--------------------------------------------------------------------------------




The Person or Persons entitled to receive the Class A Units issuable upon such
Fundamental Change Conversion shall be treated for all purposes as the record
holder(s) of such Class A Units as of the Close of Business on the applicable
Fundamental Change Conversion Date. Prior to the Close of Business on such
applicable Fundamental Change Conversion Date, the Class A Units issuable upon
conversion of the Series C Preferred Mirror Units shall not be deemed to be
outstanding for any purpose, and Series C Holders shall have no rights, powers
or preferences with respect to the Class A Units, including voting powers,
rights to respond to tender offers for the Class A Units and rights to receive
any distributions on the Class A Units, by virtue of holding Series C Preferred
Mirror Units.


In the event that a Fundamental Change Conversion is effected with respect to
Series C Preferred Mirror Units representing less than all of the Series C
Preferred Mirror Units held by a Series C Holder, upon such Fundamental Change
Conversion the Partnership shall execute and deliver to the Series C Holder
thereof, at the expense of the Partnership, a certificate evidencing the Series
C Preferred Mirror Units as to which Fundamental Change Conversion was not
effected, or, if Series C Preferred Mirror Units are held in book-entry form,
the Partnership shall reduce the number of Series C Preferred Mirror Units
represented in the register.


(d) In the event that a Series C Holder shall not by written notice designate
the name in which Class A Units to be issued upon conversion of such Series C
Preferred Mirror Units should be registered or, if applicable, the address to
which the certificate or certificates representing such Class A Units should be
sent, the Partnership shall be entitled to register such units, and make such
payment, in the name of the Series C Holder as shown on the records of the 
Partnership and, if applicable, to send the certificate or certificates
representing such Class A Units to the address of such Series C Holder shown on
the records of the Partnership.


(e) The Series C Preferred Mirror Units shall cease to be outstanding on the
applicable Conversion Date, subject to the right of Series C Holders of such
units to receive Class A Units issuable upon conversion of such Series C
Preferred Mirror Units and other amounts and Class A Units, if any, to which
they are entitled pursuant to Sections 13.09, 13.10 and 13.11, as applicable
and, if the applicable Conversion Date occurs after the Series C Record Date for
a declared distribution and prior to the immediately succeeding Distribution
Payment Date, subject to the right of the Series C Holders of such Series C
Preferred Mirror Units on such Series C Record Date to receive payment of the
full amount of such declared distribution on such Distribution Payment Date
pursuant to Section 13.03.


SECTION 13.13          Reservation of Class A Units.


(a)          The Partnership shall at all times reserve and keep available out
of its authorized and unissued Class A Units, solely for issuance upon the
conversion of Series C Preferred Mirror Units pursuant to this Agreement, free
from any preemptive or other similar rights, a number of Class A Units equal to
the maximum number of Class A Units deliverable upon conversion of all of the
Series C Preferred Mirror Units (which shall initially equal a number of Class A
Units equal to the sum of the product of (i) 23,000,000 Series C Preferred
Mirror Units, and (ii) the initial Maximum Conversion Rate. For purposes of this
Section 13.13(a), the number of Class A Units that shall be deliverable upon the
conversion of all outstanding Series C Preferred Mirror Units shall be computed
as if at the time of computation all such outstanding units were held by a
single Series C Holder.


27

--------------------------------------------------------------------------------




(b)          Notwithstanding the foregoing, the Partnership shall be entitled to
deliver upon conversion of the Series C Preferred Mirror Units or as payment of
any distributions on such Series C Preferred Mirror Units, as provided in this
Agreement, Class A Units reacquired and held in the treasury of the Partnership
(in lieu of the issuance of authorized and unissued Class A Units), so long as
any such treasury units are free and clear of all liens, charges, security
interests or encumbrances (other than liens, charges, security interests and
other encumbrances created by the Series C Holders).


(c)          All Class A Units delivered upon conversion or redemption of, or as
payment of a distribution on, the Series C Preferred Mirror Units shall be duly
authorized, validly issued, fully paid and non-assessable, free and clear of all
liens, claims, security interests and other encumbrances (other than liens,
charges, security interests and other encumbrances created by the Series C
Holders) and free of preemptive rights.


SECTION 13.14          Fractional Units.


(a)          No fractional Class A Units shall be issued to Series C Holders as
a result of any conversion of the Series C Preferred Mirror Units.


(b)          In lieu of any fractional Class A Units otherwise issuable in
respect of the aggregate number of Series C Preferred Mirror Units of any Series
C Holder that are converted on the Mandatory Conversion Date pursuant to Section
13.09 or at the option of the Series C Holder pursuant to Section 13.10 or
Section 13.11, such Series C Holder shall be entitled to receive an amount in
cash (computed to the nearest cent) equal to the product of (i) that same
fraction and (ii) the Average VWAP of the Common Stock over the five consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the Mandatory Conversion Date, Early Conversion Date or Fundamental
Change Conversion Date, as applicable.


SECTION 13.15          Anti-Dilution Adjustments to the Fixed Conversion Rates.
To the extent the Fixed Conversion Rates are adjusted pursuant to the
anti-dilution adjustments provided for in Section 14 of the Series C Certificate
of Designations, the Fixed Conversion Rates hereunder shall concurrently be
adjusted in the same manner and amount.


SECTION 13. 16          Amendment and Waivers.  Notwithstanding the provisions
of Section 10.12 of the Agreement, the provisions of this Article XIII may be
amended, supplemented, waived or modified by the action of the General Partner
without the consent of any other Partner.


SECTION 13.17          No Third Party Beneficiaries.  The provisions of Section
10.13 of the Agreement shall apply to this Article XIII without limitation.


[Rest of page intentionally left blank]


28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.



 
KKR GROUP HOLDINGS CORP., as General Partner
       
By:
/s/ Robert H. Lewin

   
Name: Robert H. Lewin

   
Title: Chief Financial Officer




29

--------------------------------------------------------------------------------